Filed 6/12/20; Certified for publication 7/7/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT
                               DIVISION THREE


 WFG NATIONAL TITLE                                  B294249
 INSURANCE COMPANY,
                                                     Los Angeles County
      Plaintiff and Appellant,                       Super. Ct. No. BC640157

      v.

 WELLS FARGO BANK, N.A., as
 Trustee, for Park Place
 Securities, Inc. Asset-Backed
 Pass-Through Certificates, Series
 2005-WCW2, et al.,

      Defendants and Respondents.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Elizabeth J. Feffer, Judge. Affirmed.
      Hershorin & Henry, Lori C. Hershorin and Claudia Mourad
for Plaintiff and Appellant.
      Wargo & French, Mark L. Block, Shanon McGinnis and
Jeffrey N. Williams for Defendants and Respondents.
             _______________________________________
                         INTRODUCTION

       This matter arises out of an alleged mortgage fraud scheme
designed to defraud mortgage lenders and involving numerous
realtors, loan brokers, loan officers, and real estate brokers. One
defrauded lender is Milestone Financial d/b/a Alviso Funding
(Alviso), the original plaintiff in this case.
       The operative complaint alleges that various defendants set
up a sham transaction by which a seller purported to sell a
property in Sherman Oaks (property) to a buyer who obtained a
mortgage loan from Alviso to fund the purchase. As it turned out,
the seller did not own the property because the recorded trustee’s
deed upon sale that appeared to convey title to the seller was
forged. When the buyer subsequently defaulted on the mortgage
loan, Alviso was left holding the proverbial bag because its deed
of trust, purportedly secured by the property, is predicated on the
forged trustee’s deed upon sale.
       Alviso sued numerous parties allegedly involved in the
sham transaction and, as pertinent here, the senior lienholder on
the property, defendants and respondents Wells Fargo Bank,
N.A.,1 and its loan servicer, Select Portfolio Servicing
(collectively, Wells Fargo). The title insurer involved in the sham
transaction, plaintiff and appellant WFG National Title
Insurance Company (plaintiff or WFG Title), is Alviso’s successor-
in-interest and is now prosecuting the action.
       Essentially, plaintiff contends that Wells Fargo—the
beneficiary of an indisputably valid deed of trust recorded well


1Wells Fargo, N.A., was sued in its capacity as trustee for Park Place
Securities, Inc. Asset-Backed Pass-Through Certificates, Series 2005-
WCW2.




                                   2
before the forged deed was recorded—was required to
immediately discover the forged deed and promptly record a
rescission of it in order to protect unknown third parties such as
Alviso from the possibility of being defrauded. Because Wells
Fargo failed to do so, plaintiff argues, principles of equity demand
that Alviso’s interest in the property should be senior to Wells
Fargo’s.
       Wells Fargo moved for summary judgment, asserting it had
no legal obligation to monitor the status of its title or to take
affirmative steps to rid public records of improperly recorded
documents relating to the property. The court agreed with Wells
Fargo, finding that it had no legal obligation to maintain public
title records and further finding that equity did not justify
displacing Wells Fargo as senior lienholder. The court granted
Wells Fargo’s motion for summary judgment and we affirm.

           FACTS AND PROCEDURAL BACKGROUND

1.       Status Quo Prior to the Sham Transaction
      The property is located at 4050 Camino de la Cumbre in
Sherman Oaks. In 2005, Jubilio Escalera and Jose Alonzo (the
borrowers) obtained a mortgage loan from Argent Mortgage
Company (Argent) in the amount of $710,460. The promissory
note was secured by a deed of trust on the property in favor of
Argent. In 2012, an assignment of that deed of trust was
recorded, showing that Argent’s interest in the deed of trust had
been transferred to Wells Fargo.2 (We refer to this instrument as
Wells Fargo’s deed of trust.)



2   The loan is serviced by Select Portfolio Servicing.




                                      3
      The borrowers defaulted on the loan. In December 2014,
Wells Fargo’s foreclosure trustee, Quality Loan Service
Corporation (Quality), recorded a notice of default and election to
sell under deed of trust. Quality subsequently recorded a notice of
trustee’s sale on February 3, 2016, setting the date of the
foreclosure sale on February 26, 2016. Apparently, no sale took
place on that date because Quality recorded a second notice of
trustee’s sale on April 4, 2016, setting the date of sale on April
26, 2016. No sale took place, however.
2.    The Sham Transaction
       Although the property had not been sold by the foreclosure
trustee on April 26, 2016, a trustee’s deed upon sale was recorded
on July 8, 2016, i.e., the forged deed. The forged deed appeared to
have been recorded by Quality and it represented that on June 8,
2016, defendant Adeliya Timirova Investments (ATI) purchased
the property at the trustee’s foreclosure sale, purportedly
extinguishing Wells Fargo’s deed of trust.
       A number of other defendants allegedly participated in the
next phase of the scheme—the sale of the property from ATI to
Tatiana Vovk, also a named defendant. The preliminary title
report indicated, by way of the forged deed, that title was vested
in ATI. Relying on representations by various defendants, Alviso
agreed to loan Vovk $850,000 in exchange for a first deed of trust
on the property. Meanwhile, on August 2, 2016, Quality recorded
another notice of trustee’s sale, setting a sale date of August 25,
2016. This document was not discovered by Alviso or WFG Title
prior to the close of escrow.
       The loan funded and escrow for the sham purchase of the
property by Vovk closed on October 7, 2016. A deed of trust in




                                 4
favor of Alviso (Alviso’s deed of trust) was duly recorded on the
same date. No payments on the loan were ever made, however.
      Alviso first became aware that the Vovk transaction might
be fraudulent after WFG Title was contacted by the Los Angeles
Police Department in late October 2016. Wells Fargo filed a
notice of rescission of the forged deed on November 16, 2016.
3.    The Lawsuit and Wells Fargo’s Motion for Summary
      Judgment
       In November 2016, Alviso filed the underlying lawsuit
against numerous individuals and entities it alleged were
involved in the mortgage fraud scheme. It later assigned its claim
to WFG Title, which substituted into the lawsuit. (From this
point, we refer to WFG Title, to the extent it is standing in the
shoes of Alviso, as “plaintiff.”) As pertinent here, plaintiff sought
to quiet title to the property in itself as against Wells Fargo and
sought declaratory relief to the effect that Alviso’s deed of trust is
senior to Wells Fargo’s deed of trust.
       Wells Fargo moved for summary judgment and/or summary
adjudication. As to both of plaintiff’s claims, Wells Fargo argued
that the forged deed, upon which plaintiff based its claim to title,
was wholly void. As a matter of law, then, plaintiff failed to
obtain any valid interest in the property which could defeat Wells
Fargo’s indisputably valid interest. Anticipating plaintiff’s
argument that equitable principles should bar it from asserting
its right as a senior lienholder, Wells Fargo also asserted that no
law or statute required it to monitor public records regarding the
property and/or act to correct public records in the event that a
forged deed or other notice was recorded, as plaintiff claimed.
Accordingly, Wells Fargo could not, as a matter of law, be
equitably estopped from asserting its valid interest in the




                                  5
property. Moreover, Wells Fargo contended, equity should not
defeat Wells Fargo’s interest because Alviso and WFG Title had
constructive notice that the forged deed might be fraudulent by
virtue of the trustee’s notice of sale recorded on August 2, 2016—
which should have put the parties on notice that the forged deed
might not be valid—more than two months before escrow closed
on the sham transaction.
       Plaintiff attacked Wells Fargo’s motion on several
procedural grounds relating to the admissibility of evidence and
correctness of the separate statement. On the merits, and as
pertinent here, plaintiff offered three main arguments. First,
plaintiff asserted that Wells Fargo should be equitably estopped
to claim a superior lien position “after it knowingly allowed the
purportedly forged Trustee’s Deed Upon Sale of its Deed of Trust
to remain in the public record for a period of time resulting in an
$850,000 loss to” Alviso. Although plaintiff acknowledged that a
forged deed ordinarily does not transfer good title, it claimed that
Wells Fargo’s “excessive and unreasonable delay” in recording a
rescission of the forged deed constituted sufficient grounds to
estop Wells Fargo from asserting its senior lien position. Second,
plaintiff urged that Wells Fargo’s failure to correct public title
records in a timely manner constituted a ratification of the forged
deed—conduct which would also estop Wells Fargo from claiming
a senior lien position. Third, plaintiff argued that under Civil
Code section 3543,3 Wells Fargo’s “complete disregard … that
innocent third parties, like WFG [Title and Alviso], would rely on



3That statute states: “Where one of two innocent persons must suffer
by the act of a third, he, by whose negligence it happened, must be the
sufferer.”




                                   6
the status of the Property’s title in making decisions whether to
lend money secured by the Property,” demanded that plaintiff’s
interest in the property should be given the senior position.
4.    The Court’s Ruling and the Appeal
       The court found in favor of Wells Fargo on both the quiet
title and declaratory relief claims. The court first addressed, and
largely rejected, plaintiff’s procedural arguments regarding
alleged deficiencies in Wells Fargo’s motion for summary
judgment and supporting documents.4
       On the merits of plaintiff’s claims, the court first addressed
the validity of plaintiff’s interest in the property. The court noted,
as Wells Fargo had argued, that as a matter of law, a forged deed
is void ab initio and cannot provide a basis for superior title
against a prior, valid interest in real property. And a void
instrument infects the entire chain of title, such that any
subsequent conveyance stemming from the void instrument is
also void as a matter of law. In a straightforward application of
that well-settled law, the court concluded that Alviso’s deed of
trust was void as a matter of law because it related to ATI’s
conveyance to Vovk, which in turn flowed from the void, forged
deed purporting to convey title to ATI. No triable issue of fact
existed that would support a different conclusion.
       As to plaintiff’s equitable arguments, the court made
several observations. First, with respect to the doctrine of
equitable estoppel generally, a party will not be estopped in the
absence of some action or inaction on their part amounting to



4To the extent plaintiff’s procedural challenges are relevant to the
appeal, we address them post.




                                   7
constructive fraud. Here, the court concluded, Wells Fargo was
under no obligation to discover forged documents relating to the
property and, thus, its action or inaction on that point could not
form the basis of an estoppel. Further, the court concluded,
plaintiff had constructive notice that the forged deed might be
fraudulent more than two months before escrow closed on the
sale of the property to Vovk by virtue of the August 2, 2016 notice
of trustee’s sale. Given those facts, the court concluded no triable
issue of fact sufficient to permit an estoppel existed.
       Finally, and as to plaintiff’s argument that Civil Code
section 3543 required Wells Fargo to suffer any loss resulting
from the fraud, the court reiterated that the code section requires
a finding of negligence. Here, however, Wells Fargo owed no duty
to either Alvsio or WFG Title—or, indeed, to any third party—to
monitor public records for potentially fraudulent documents. As a
result, plaintiff would be unable to establish that Wells Fargo
was negligent—a necessary prerequisite to application of the
statute.
       The court granted Wells Fargo’s motion for summary
judgment and entered judgment accordingly on October 25, 2018.
Plaintiff timely appeals.

                          DISCUSSION

1.    Standard of Review
       The applicable standard of review of a ruling on a motion
for summary judgment is well established. “The purpose of the
law of summary judgment is to provide courts with a mechanism
to cut through the parties’ pleadings in order to determine
whether, despite their allegations, trial is in fact necessary to
resolve their dispute.” (Aguilar v. Atlantic Richfield Co. (2001) 25




                                 8
Cal. 4th 826, 843 (Aguilar).) As such, the summary judgment
statute (Code Civ. Proc., § 437c),5 “provides a particularly
suitable means to test the sufficiency of the plaintiff’s prima facie
case and/or of the defendant’s [defense].” (Caldwell v. Paramount
Unified School Dist. (1995) 41 Cal. App. 4th 189, 203.) A summary
judgment motion must demonstrate that “material facts” are
undisputed. (§ 437c, subd. (b)(1).) The pleadings determine the
issues to be addressed by a summary judgment motion.
(Metromedia, Inc. v. City of San Diego (1980) 26 Cal. 3d 848, 885,
reversed on other grounds by Metromedia, Inc. v. City of San
Diego (1981) 453 U.S. 490; Nieto v. Blue Shield of California Life
& Health Ins. Co. (2010) 181 Cal. App. 4th 60, 74.)
      The moving party “bears the burden of persuasion that
there is no triable issue of material fact and that he is entitled to
judgment as a matter of law.” (Aguilar, supra, 25 Cal.4th at
p. 850.) A defendant moving for summary judgment must
“ ‘show[ ] that one or more elements of the cause of action ...
cannot be established’ by the plaintiff. [Citation.]” (Id. at p. 853.)
A defendant meets its burden by presenting affirmative evidence
that negates an essential element of a plaintiff’s claim. (Guz v.
Bechtel National, Inc. (2000) 24 Cal. 4th 317, 334 (Guz).)
Alternatively, a defendant meets its burden by submitting
evidence “that the plaintiff does not possess, and cannot
reasonably obtain, needed evidence” supporting an essential
element of its claim. (Aguilar, at p. 855.)
      On appeal from a summary judgment, we review the record
de novo and independently determine whether triable issues of


5All undesignated statutory references are to the Code of Civil
Procedure.




                                   9
material fact exist. (Saelzler v. Advanced Group 400 (2001) 25
Cal. 4th 763, 767; Guz, supra, 24 Cal.4th at p. 334.) We resolve
any evidentiary doubts or ambiguities in favor of the party
opposing summary judgment. (Saelzler, at p. 768.)
       In performing an independent review of the granting of
summary judgment, we conduct the same procedure employed by
the trial court. We examine (1) the pleadings to determine the
elements of the claim, (2) the motion to determine if it establishes
facts justifying judgment in the moving party’s favor, and (3) the
opposition—assuming movant has met its initial burden—to
decide whether the opposing party has demonstrated the
existence of a triable, material fact issue. (Oakland Raiders v.
National Football League (2005) 131 Cal. App. 4th 621, 629–630.)
We need not defer to the trial court and are not bound by the
reasons in its summary judgment ruling; we review the ruling of
the trial court, not its rationale. (Id. at p. 630.)
2.    The court properly granted Wells Fargo’s motion for
      summary judgment.
       Plaintiff argues the court erred in granting summary
judgment in favor of Wells Fargo on its declaratory relief and
quiet title claims. As to both claims, plaintiff sought a judicial
declaration that Alviso’s deed of trust is senior to Wells Fargo’s
deed of trust.
       Primarily, plaintiff asserts that the court erred as a matter
of law in concluding that Alviso’s deed of trust is void.
Alternatively, plaintiff contends triable issues of material fact
exist regarding Wells Fargo’s conduct vis a vis the forged deed,
such that a court sitting in equity could displace Wells Fargo’s
deed of trust and place Alviso’s deed of trust in the senior
position. We address these issues in turn.




                                 10
      2.1.   A fraudulent or forged deed does not convey
             valid title.
        Plaintiff asserts the court erred as a matter of law in
finding that Alviso’s deed of trust is void as against Wells Fargo.
We disagree.
        The parties agree that the trustee’s deed upon sale
recorded on July 8, 2016 purporting to convey the property to ATI
(i.e., the forged deed) was not recorded by Quality, as it appears
from the face of the deed. The deed is forged and therefore void
rather than voidable. (Schiavon v. Arnaudo Brothers (2000) 84
Cal. App. 4th 374, 378 [“A deed is void if the grantor’s signature is
forged”]; 3 Miller & Starr, Cal. Real Estate (4th ed. 2019) § 8:52,
p. 8-152 [“A forged deed is completely void and ineffective to
transfer any title to the grantee”].)
        Further, “[a] subsequent title derived through a forged
instrument is completely unenforceable, even if recorded and held
by a bona fide purchaser, unless the grantor is estopped to assert
that the deed is invalid.” (3 Miller & Starr, supra, § 8:52, at pp. 8-
152–8-153, fns. omitted; see Erickson v. Bohne (1955) 130
Cal. App. 2d 553, 557 [“ ‘A void deed passes no title and cannot be
made the foundation of a good title even under the equitable
doctrine of bona fide purchase’ ”].) These principles apply to
purchasers as well as encumbrancers such as Alviso and Wells
Fargo.6 (See, e.g., Triple A Management Co. v. Frisone (1999) 69




6 In limited circumstances, a senior lienholder may be estopped to
assert that a bona fide purchaser’s (or good faith encumbrancer’s)
interest in real property is void. We discuss this issue in the next
section.




                                   11
Cal. App. 4th 520, 530–533 [explaining good faith encumbrancer is
similar to bona fide purchaser].)
       Alviso’s deed of trust is derived from the forged deed. The
forged deed purported to convey title to ATI which, in turn,
purported to sell the property to Vovk, Alviso’s borrower. Because
the entire transaction was fraudulent and predicated on the
forged deed, Vovk did not obtain a valid interest in the property.
Accordingly, neither did Alviso.
       Plaintiff claims the court misread and misinterpreted
Wutzke v. Bill Reid Painting Service (1984) 151 Cal. App. 3d 36
(Wutzke),7 a case relating to the effect of a forged deed of
reconveyance on a subsequent encumbrancer. In Wutzke , the
plaintiff sold property to the Millers and took back a promissory
note and a deed of trust. Unbeknownst to the plaintiff, the
trustee designated by the Millers was an escrow company owned
by the Millers themselves. (Id. at p. 39.) One of the Millers later
executed and recorded a deed of reconveyance eliminating the
plaintiff’s security interest in the property. The reconveyance
falsely represented that the trustee had received a written
request to reconvey from the trustor (the plaintiff) and that all
sums secured by the deed of trust had been paid. The Millers
signed the reconveyance with the fictitious names of the
executive officer of the escrow company and a notary. Having
cleared the property of debt, the Millers then borrowed money
from a third party, who knew nothing of the fraud, and executed
a promissory note secured by a new first deed of trust on the
property. (Ibid.)


7Plaintiff’s reply brief erroneously represents that Wutzke was decided
by the California Supreme Court.




                                  12
       The Millers defaulted on both obligations and the matter
came before the court for trial.8 As between the plaintiff and the
third party encumbrancer, the court found that the plaintiff had
a superior interest. In that case, the deed of reconveyance itself
had been forged with the intent to defraud. The Court of Appeal,
in affirming the court’s judgment, emphasized that although the
law protects innocent purchasers and encumbrancers, “that
protection extends only to those who obtained good legal title.
[Citations.] ... [A] forged document is void ab initio and
constitutes a nullity; as such it cannot provide the basis for a
superior title as against the original grantor. [Citations.]”
(Wutzke, supra, 151 Cal.App.3d at p. 43.) The court ordered a
foreclosure sale and a distribution of the proceeds to the plaintiff
and, to the extent any excess proceeds existed, to the
encumbrancer. (Id. at p. 45.)
       Plaintiff contends that because the court in Wutzke
determined that the encumbrancer held a junior lien on the
property, the court in this case erred in finding that Alviso’s deed
is void. Instead, plaintiff urges, the court should have ruled that
Alviso holds a second deed of trust on the property. Wutzke is
distinguishable. There, the court determined that the
encumbrancer’s deed was void as against the senior lienholder
and therefore the encumbrancer could not displace the senior
lienholder. On that point, Wutzke supports the court’s ruling in
this case. But in Wutzke, the court was also required to allocate
the proceeds from the foreclosure sale of the property at issue
and, as to that issue, the court considered the relative priority of


8The opinion does not specify the causes of action asserted by the
plaintiff.




                                  13
the two interests. Here, however, the court was not asked to
allocate sale proceeds, nor was there a need for it to determine
the parties’ relative priority in the event proceeds become
available at some future point. That second issue simply is not
present here9 and therefore Wutzke’s resolution of that point is
not applicable.
      2.2.   Because Wells Fargo was not negligent, neither
             equitable estoppel nor Civil Code section 3543 is
             applicable.
      Plaintiff makes a variety of arguments generally asserting
that Wells Fargo was negligent because it failed to detect the
forged deed and act immediately to rescind it in order to prevent
any third parties, such as plaintiff, from relying on it. As a result,
plaintiff asserts, Civil Code section 3543 and/or equitable
estoppel should prevent Wells Fargo from disputing the
superiority of Alviso’s deed of trust. Plaintiff contends that triable
issues of fact exist regarding Wells Fargo’s knowledge of the
forged deed and its failure to take action to clarify the public
records relating to the property.
      Plaintiff again relies on Wutzke, which provides a helpful
starting point for our discussion. “It is settled that the doctrine of
equitable estoppel ‘may be invoked by an innocent purchaser, in


9 Plaintiff sought to establish that its interest is senior to Wells
Fargo’s. In the prayer for relief in the operative complaint, plaintiff
requested “a judicial declaration that [Alviso’s deed of trust] occupies a
first lien against the PROPERTY” and, as to the quiet title claim, it
requested “a judgment of the Court quieting title to [Alviso’s deed of
trust], adjudging that [Alviso’s deed of trust] occupies a senior lien
position against the PROPERTY as of October 7, 2016 and the [Wells
Fargo deed of trust] is in a junior lien position.”




                                   14
spite of the fact that ordinarily a forged instrument cannot carry
title. “ ‘The owner of property cannot be divested thereof by a
forged instrument, but his conduct ... may estop him from
denying its validity.’ [Citation.]” (Crittenden v. McCloud (1951)
106 Cal. App. 2d 42, 50; see also Common Wealth Ins. Systems,
Inc. v. Kersten (1974) 40 Cal. App. 3d 1014, 1025.) The principle of
estoppel is based on Civil Code section 3543, which provides that
“ ‘[w]here one of two innocent persons must suffer by the act of a
third, he, by whose negligence it happened, must be the
sufferer.’ ” (Wutzke, supra, 151 Cal.App.3d at pp. 44–45.)
        Plaintiff overstates the significance of these principles,
claiming that “California Courts apply the basic principle that
the person with the best chance of preventing the loss must suffer
the consequences.” That is not the law. In order to invoke
equitable estoppel generally or Civil Code section 3543 in
particular, it must be established that the party to bear the loss
was, at a minimum, negligent. Civil Code section 3543 expressly
requires a finding of negligence, specifying that “he, by whose
negligence it happened, must be the sufferer.” And myriad cases
have required a finding of negligence before applying equitable
estoppel. (E.g., Wutkze, supra, 151 Cal.App.3d at pp. 44–45
[holding no basis for estoppel existed where plaintiff was not
negligent]; Crittenden v. McCloud, supra, 106 Cal.App.2d at p. 50
[quoting Trout v. Taylor (1934) 220 Cal. 652 as holding that
“ ‘[a]n innocent purchaser taking a void instrument can, however,
find protection in the doctrine of estoppel, where circumstances
are presented which establish negligence or some other
misconduct by the other party, which contributed to the loss’ ”];




                               15
see also 3 Miller & Starr, supra, §§ 7.54, 8.52.) None of the cases
cited by plaintiff hold otherwise.10
       In order to prove negligence, plaintiff must establish duty,
breach of that duty, causation, and damages. (Regents of
University of California v. Superior Court (2018) 4 Cal. 5th 607,
618 (Regents).) “ ‘Duty, being a question of law, is particularly
amenable to resolution by summary judgment.’ [Citation.]” (Ibid.)
Plaintiff urges that Wells Fargo was negligent because it failed to
take immediate action to correct the public records after the
forged deed was recorded or, at a minimum, after Wells Fargo
had actual knowledge of the forged deed. Wells Fargo responds
that it did not owe anyone, including plaintiff, a duty to monitor
and correct public records relating to the property.
       Notably, plaintiff cites no statute or case stating that a
property owner or beneficiary of an interest in property has an
ongoing duty to monitor public records in order to detect, and
correct, a fraudulent or erroneous recording. As a general matter,
though, “each person has a duty to act with reasonable care
under the circumstances. [Citations.] However, ‘one owes no duty



10 Wurzl v. Holloway (1996) 46 Cal. App. 4th 1740, cited by plaintiff ,
confirmed that negligence is a necessary prerequisite to the application
of Civil Code section 3543. (Id. at p. 1752 [“ ‘ “It has been held that
although the true owner is guilty of no more than misplaced
confidence, such misplaced confidence is negligence within the
meaning of section 3543” ’ ”].) Andrade v. Casteel (1947) 81 Cal. App. 2d
729, is in accord: “ ‘Where, as here, the true owner permits another to
appear as the owner of the property or as having full power of
disposition over it, it is established that an innocent third party who is
thus led into dealing with the apparent owner will be protected by a
court of equity against the claims of the true owner whose conduct
made the fraud possible.’ ” (Id. at p. 732.)




                                   16
to control the conduct of another, nor to warn those endangered
by such conduct.’ [Citation.] ‘A person who has not created a peril
is not liable in tort merely for failure to take affirmative action to
assist or protect another unless there is some relationship
between them which gives rise to a duty to act.’ [Citations.]”
(Regents, supra, 4 Cal.5th at p. 619.) There is no evidence of a
relationship, special or otherwise, between Wells Fargo and
plaintiff at the pertinent time.
       Consistent with general negligence principles, our Supreme
Court held long ago that “a party whose conveyance is duly
recorded is not obliged to thereafter keep constant[ ]watch of the
records, lest some party, without his consent or authority, should
fraudulently or feloniously attempt to convey away his property.”
(Meley v. Collins (1871) 41 Cal. 663, 665 (Meley).) Specifically, the
Court held that a property owner who knew a forged deed had
been recorded as to her property had no duty to monitor title
records and, so long as the deed was not authorized or sanctioned
by the property owner, she would not be estopped to assert her
valid interest as against a party deceived by the forged deed. (Id.
at p. 666.) In short, the Court rejected the precise argument
advanced by plaintiff here.
       Plaintiff responds that “[t]he Trial Court’s reliance on the
case of Meley v. Collins (1871) 41 Cal. 663 for the proposition that
estoppel does not apply to lenders is misguided and misplaced.”
But the court did not do so. Rather, it concluded that estoppel
does not apply to Wells Fargo because it had no duty to protect
plaintiff from the consequence of relying on a forged deed.
       In any event, plaintiff asserts, “[s]ubsequent to Meley and
the enactment of California Civil Code section 3543, numerous
cases hold that homeowners/lenders are precluded from attacking




                                 17
the title of bona fide purchasers/encumbrancers, like [plaintiff],
based upon a forged deed where there is sufficient evidence of
carelessness or negligence on the part of the lender/homeowner.”
We agree. But we take issue with plaintiff’s subsequent
assertion—unsupported by any legal citation—that “[t]he law
imposes a duty upon lenders to protect their own interests to
avoid loss, and if they fail to do so, suffer the consequences of
their own inaction.” To the extent plaintiff suggests Wells Fargo
had a duty to monitor and correct public records regarding the
property, it is incorrect.
       Plaintiff also appears to suggest that we should disregard
Meley because the case was decided in 1871. Plaintiff apparently
contends that Meley is obsolete because “vehicles, modern
technology, and the internet … make recording documents fast
and simple, and monitoring the title to property [is] easy for
lenders,” as contrasted with the circumstances in existence when
Meley was decided, i.e., days of the “horse and carriage.” The age
of an opinion does not constitute a valid ground to disregard it.
(See Auto Equity Sales, Inc. v. Superior Court of Santa Clara
County (1962) 57 Cal. 2d 450, 455.)
      2.3.   Plaintiff’s remaining arguments are forfeited.
      To prevail on appeal, an appellant must establish both
error and prejudice from that error. (Douglas v. Ostermeier (1991)
1 Cal. App. 4th 729, 740.) In order to demonstrate error, an
appellant must supply the reviewing court with some cogent
argument supported by legal analysis and citation to the record.
Rather than scour the record unguided, we may decide that the
appellant has forfeited a point urged on appeal when it is not
supported by accurate citations to the record. (City of Lincoln v.
Barringer (2002) 102 Cal. App. 4th 1211, 1239 & fn. 16; Cal. Rules




                                18
of Court, rule 8.204(a)(1)(C).) Similarly, we may disregard
conclusory arguments that are not supported by pertinent legal
authority. (City of Santa Maria v. Adam (2012) 211 Cal. App. 4th
266, 286–287; Dills v. Redwoods Associates, Ltd. (1994) 28
Cal. App. 4th 888, 890, fn. 1; Cal. Rules of Court, rule
8.204(a)(1)(B).) These principles apply to several of plaintiff’s
arguments.
       In argument section C of the opening brief, for example,
plaintiff argues the court abused its discretion by overruling its
objections to a declaration submitted in support of Wells Fargo’s
motion for summary judgment. The argument section, which is
just over one page in length, does not include any record citations
or legal analysis. By failing to support the factual assertions in
its legal argument with citations to the evidence, plaintiff has
forfeited the argument.
       Similarly, plaintiff asserts at several points in the opening
brief that Wells Fargo had actual knowledge of the forged deed
and deviated from its normal practice by failing to timely file a
rescission or cancellation of the deed. Even if these purported
facts were relevant, which they are not, plaintiff failed to include
record citations in its discussion of these facts and any related
argument is likewise forfeited.11
       And in Argument section K, plaintiff asserts the court
abused its discretion by permitting Wells Fargo to proceed with


11The obvious explanation for this significant omission is that the
appellate record does not include the compendium of evidence plaintiff
submitted in opposition to Wells Fargo’s motion for summary judgment
and/or adjudication. Instead, the record includes a compendium of
evidence plaintiff submitted in response to a motion by a different
defendant.




                                 19
its motion despite defects in its separate statement of undisputed
facts. Again, plaintiff fails to include any relevant record citations
and has forfeited the argument. We reach the same conclusion
with respect to plaintiff’s argument that the court should have
granted its request for a continuance of Wells Fargo’s motion, as
the argument is unsupported by either record citations or legal
analysis.

                          DISPOSITION

      The judgment is affirmed. Respondents Wells Fargo Bank,
N.A., as Trustee, and Select Portfolio Services shall recover their
costs on appeal.




                                             LAVIN, Acting P. J.
WE CONCUR:



      EGERTON, J.



      DHANIDINA, J.




                                 20
Filed 7/7/20

                    CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                              DIVISION THREE


 WFG NATIONAL TITLE                    B294249
 INSURANCE COMPANY,
                                       Los Angeles County
    Plaintiff and Appellant,           Super. Ct. No. BC640157

      v.

 WELLS FARGO BANK, N.A.,               Order Certifying Opinion
 as Trustee, etc., et al.,             for Publication
    Defendants and Respondents.        [No change in judgment]



BY THE COURT: *
      Non-parties California Mortgage Association, Caliber Home
Loans, Inc., and Quality Loan Service Corporation have
requested that our opinion in the above-entitled matter, filed
June 12, 2020, be certified for publication. It appears that our
opinion meets the standards set forth in California Rules of
Court, rule 8.1105(c). The opinion is ordered published in the
Official Reports.



* LAVIN,       Acting P. J.     EGERTON, J.       DHANIDINA, J.